                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF RHODE ISLAND

J’KIAH A. THOMAS,                             :
            Plaintiff,                        :
                                              :
       v.                                     :       C.A. No. 19-15WES
                                              :
STATE OF RHODE ISLAND, by and                 :
through PATRICIA COYNE-FAGUE,                 :
Acting Director of the Department of          :
Corrections; ASHBEL T. WALL (former           :
Director of R.I.D.O.C.); ALIAS JOHN           :
DOE(S), in their official capacities,         :
               Defendants.                    :

            MEMORANDUM AND ORDER WITHDRAWING REPORT AND
            RECOMMENDATION AND GRANTING MOTION TO AMEND

PATRICIA A. SULLIVAN, United States Magistrate Judge.

       On August 19, 2019, believing Defendant Patricia Coyne-Fague’s motion to dismiss to be

unopposed because of the lapse of more than three days since the opposition was due, I issued a

report with the recommendation that the case be dismissed for failure to state a claim, provided

that Plaintiff be afforded an opportunity to amend his pleading. On the next day, August 20,

2019, the Court received for filing Plaintiff’s opposition to the motion to dismiss (ECF No. 28)

in which he acknowledges the insufficiency of the pleading but asks for leave to amend.

Separately, he filed a motion to amend (ECF No. 29) with a proposed new pleading that adds

significant new factual material and that now alleges that each defendant is sued individually, as

well as in his or her official capacity. The new pleading may still be insufficient to hold Director

Coyne-Fague in the case because government officials may be held liable individually only “on

the basis of their own acts or omissions, and not for the unconstitutional conduct of their

subordinates under a theory of respondeat superior.” Callahan v. Wall, C.A. No. 16-160 S, 2017

WL 3447895, at *4-5 (D.R.I. Aug. 11, 2017) (dismissing claims against Director Wall in his
individual capacity based on lack of allegations of direct involvement in wrong-doing) (citing

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). However, it may pass muster as to the John Doe

defendant, provided that Plaintiff will have to identify and name him, or risk dismissal. Disc.

Video Ctr., Inc. v. Does 1-29, 285 F.R.D. 161, 163 (D. Mass. 2012) (complaint naming only

Does may survive if early discovery under Fed. R. Civ. P. 26(d) is allowed for sole and limited

purpose of identifying them sufficiently to name them as defendants and to serve them); see

Gilbert v. AFSCME Counsel 31, Case No. 15-cv-00288-MJR, 2015 WL 1598114, at *8 (S.D. Ill.

Apr. 9, 2015) (“Where a prisoner’s complaint states specific allegations describing conduct of

individual prison staff members sufficient to raise a constitutional claim, but the names of those

defendants are not known, the prisoner should have the opportunity to engage in limited

discovery to ascertain the identity of those defendants.”).

       It is premature for the Court to make that determination as Defendants have not had an

opportunity to weigh in. Accordingly, Plaintiff’s motion to amend (ECF No. 29) is granted and

the Clerk is directed to file the First Amended Complaint, resetting the time for Defendants to

answer, including by way of a new motion to dismiss. Because it is mooted by the amendment

of the complaint, the report and recommendation is withdrawn.

So ordered.

/s/ Patricia A. Sullivan
PATRICIA A. SULLIVAN
United States Magistrate Judge
August 22, 2019




                                                 2
